Citation Nr: 0525941	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.

(The issues of entitlement to service connection for scarred 
eardrums and hearing loss with tinnitus will be addressed in 
a separate decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The appellant served on active duty from August 1965 to April 
1967.  He is a decorated veteran with a number of service-
connected disabilities, including those resulting from being 
wounded in combat in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  


FINDINGS OF FACT

1.  Service connection is currently in effect for numerous 
disabilities, to include residuals of an amputation of the 
left leg below the knee, rated as 40 percent disabling; 
residuals of a gunshot wound of the abdomen, rated as 10 
percent disabling; lumbosacral strain, rated as 10 percent 
disabling; diabetes, rated as 20 percent disabling; and 
degenerative arthritis of the right knee, rated as 10 percent 
disabling; special monthly compensation is also in effect for 
the anatomical loss of one foot. 

2.  Service-connected disability does not result in the loss 
of use of a lower extremity (foot) together with residuals of 
organic disease or injury, or the loss or loss of use of one 
upper extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

3.  The veteran is not entitled to compensation for the 
anatomical loss or loss of use of both hands. 

4.  Neither ankylosis of the right knee or hip is 
demonstrated due to service-connected disability, nor is the 
right lower extremity shown to be shortened 31/2 inches or more 
due to a service-connected disability.  

5.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop in the right 
foot is not shown.

6.  It has not been shown that, due to a service-connected 
disability, the veteran has the anatomical loss or loss of 
use of the right foot, nor is functioning of the right foot 
shown to be so limited due to a service-connected disability 
that the veteran would be equally well-served by an 
amputation below the knee with use of a suitable prosthetic 
appliance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.809, 4.63 (2004). 

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.809a, 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, he 
has not been prejudiced thereby.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal. 

In an August 2003 letter, the RO provided the veteran with 
notice, consistent with the VCAA, of what he needed to 
demonstrate in order to be awarded the specially adapted 
housing benefits sought.  In addition, the RO issued a 
detailed March 2001 statement of the case (SOC) and April 
2003 and January 2005 supplemental statements of the case 
(SSOCs), in which he and his representative were advised of 
all the pertinent laws and regulations with respect to this 
claim.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of evidence was developed with 
respect to the veteran's claim, and that the March 2001 SOC 
and April 2003 and January 2005 SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to the housing benefits sought.  The veteran 
responded to the RO's communications with additional evidence 
and argument, and indicated in July 2002 and December 2004 
communications with the RO that he had no additional evidence 
to submit, thereby curing (or rendering harmless) any 
previous omissions.  

Finally, the claims file reflects that the April 2003 and 
January 2005 SSOCs contained pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

A.  Certificate of Eligibility for Assistance in Acquiring
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4). 

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Turning to a summary of the relevant facts, service 
connection is currently in effect for disabilities to include 
residuals of an amputation of the left leg below the knee,  
rated as 40 percent disabling; diabetes, rated as 20 percent 
disabling; lumbosacral strain, rated as 10 percent disabling; 
residuals of a gunshot wound of the abdomen; and degenerative 
arthritis of the right knee, rated as 10 percent disabling.  
The veteran is also in receipt of special monthly 
compensation for the anatomical loss of one foot. 

The pertinent disability picture was described in reports 
from a May 2002 VA examination.  The veteran at that time 
complained of having pain in his right knee for many years.  
His problems included swelling.  Upon physical examination, 
the veteran was observed to ambulate with a below-the-knee 
prosthesis and the aid of a cane, with the examiner noting 
that the veteran was able to ambulate "quite well with one 
cane."  The stump at the amputation site in the left leg was 
said to be doing well, without any evidence of any problems 
associated with the prosthesis.  The prosthesis was described 
as including a supporting knee and waist strap.  The 
examination of the right knee revealed a small effusion with 
a slight varus deformity.  The knee was described as being 
"very stable," and motion was from full extension to 110 
degrees of flexion.  There was some tenderness along the 
medial joint line but there were no neurovascular deficits.  
X-rays revealed what was described by the examiner as 
moderate degenerative arthritis.  

The most recent pertinent clinical evidence is contained in 
the reports from a November 2004 VA examination.  These 
reports indicated a recent evaluation in the orthopedic 
clinic resulted in the recommendation that the veteran 
undergo total right knee replacement due to mildly severe 
degenerative arthritis in the right knee.  In addition, these 
reports indicate that the veteran intermittently used a brace 
for the right knee, as well as a cane.  He described pain in 
the right knee as occurring daily, and indicated the pain 
became worse with activity and prolonged sitting, standing, 
and walking.  It was indicated that the veteran worked at the 
post office, and that the pain in the right knee prevented 
him from performing his responsibilities to their fullest 
extent.  

Pertinent findings from the April 2004 VA examination 
included, again, a small effusion in the right knee with 
tenderness to palpation along the bilateral joint line.  
There was again a slight varus deformity of the right knee, 
with no ligament laxity.  Range of motion in the knee was 
measured from full extension to 100 degrees of flexion.  No 
additional limited range of motion following repetitive use 
of the knee was demonstrated.  The knee was intact 
neurovascularly, and there was no muscle atrophy.  He was 
observed to walk with an antalgic gait.   

Applying the pertinent legal criteria to the facts summarized 
above, while the Board does not dispute the significant 
nature of the veteran's disability due to his amputation 
below the left knee, sustained as a result of being struck by 
a 30-caliber machine gun bullet during combat in the Vietnam 
war, and recognizes that special monthly conpensation is 
currently in effect for the loss of one foot, entitlement to 
the benefits sought would require additional service-
connected disability not currently demonstrated by any 
clinical evidence of record.  In particular, the objective 
evidence of record does not indicate that there is, due to 
service-connected disability, ankylosis, or foot drop 
involving the right foot as would be required to warrant a 
finding of "loss of use" under 38 C.F.R. § 4.63, nor is 
there evidence that service-connected disability includes 
shortening of the right lower extremity to 31/2 inches or more 
so as to meet the criteria for "loss of use" as defined by 
regulation.

Rather than demonstrating that the criteria for the loss of 
use of the right lower extremity are met, the findings 
pertaining to the right knee, as set forth above, demonstrate 
full extension, a substantial amount of flexion and no 
instability.  In addition, the veteran was said to be able to 
ambulate "quite well" according to the May 2002 VA 
examination reports.  Service connection is also not in 
effect for blindness or any disability, much less "loss of 
use," in an upper extremity.

In summary, as the criteria of 38 U.S.C.A. § 2101(a) and 38 
C.F.R. § 3.809(b) are controlling, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing cannot be granted, given the 
veteran's service-connected disability status at this time.  

B.  Certificate of Eligibility for 
Assistance in Acquiring a Special Home 
Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 
 
As noted above, service connection has not been granted for 
blindness, nor is service connection in effect for any 
disability, much less the loss of use, of an upper extremity.  
Thus, the Board finds that entitlement to benefits under the 
provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
cannot be granted.  


ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


